Error to the Circuit Court of Appeals for the Second Circuit. Motion to dismiss submitted December 6, 1920. Decided December 13, 1920, Per Curiam. Dismissed for want of jurisdiction upon the authority of Macfadden v. United States, 213 U. S. 288. And see Boise Water Co. v. Boise City, 230 U. S. 98, 100; Chott v. Ewing, 237 U. S. 197; Alaska Pacific Fisheries v. Alaska, 249 U. S. 53, 60-61. Mr. Elijah N. Zoline for r laintiffs in error. The Solicitor General and Mr. Henry S. Mitchell for the United States.